DETAILED ACTION
	Claims 1-4, 7, 10, 11, 13, and 16 are pending. Claims 1, 4, and 13 have been amended, and claims 5, 6, 8, 9, 12, 14, and 15 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (U.S. 2016/0152894).
Yoon et al. teaches a liquid crystal (LC) medium comprising one or more polymerisable compounds having two polymerisable groups, at a concentration >0 and ≦2% by weight, preferably >0 and ≦1% by weight (claim 1), and one or more polymerisable compounds having three or more, preferably three, polymerisable groups, at a concentration >0 and ≦1% by weight, preferably >0 and ≦0.5% by weight, and one or more compounds selected from the following formulae CY and PY [0033]:

    PNG
    media_image1.png
    115
    356
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    124
    387
    media_image2.png
    Greyscale
[0033] wherein a denotes 1 or 2, b denotes 0 or 1, 
    PNG
    media_image3.png
    66
    130
    media_image3.png
    Greyscale
 denotes 
    PNG
    media_image4.png
    97
    285
    media_image4.png
    Greyscale
, R1 and R2 each, independently of one another, denote alkyl having 1 to 12 C atoms, where, in addition, one or two non-adjacent CH2 groups may be replaced by —O—, —CH═CH—, —CO—, —OCO— or —COO— in such a way that O atoms are not linked directly to one another, preferably alkyl or alkoxy having 1 to 6 C atoms, Zx and Zy each, independently of one another, denote —CH2CH2—, —CH═CH—, —CF2O—, —OCF2—, —CH2O—, —OCH2—, —CO—O—, —O—CO—, —C2F4—, —CF═CF—, —CH═CH—CH2O— or a single bond, preferably a single bond, L1-4 each, independently of one another, denote F, Cl, OCF3, CF3, CH3, CH2F, CHF2 [0033-0037] such that when formula PY is defined as: R1 is an alkyl having 1 to 12 C atoms, b is 0, 
    PNG
    media_image3.png
    66
    130
    media_image3.png
    Greyscale
 is 
    PNG
    media_image5.png
    68
    128
    media_image5.png
    Greyscale
, Zx is a single bond, L3 and L4 are F, and R2 is an alkyl having 4 to 12 C atoms in which two non-adjacent CH2 groups are replaced by -O-, e.g. 2-methoxyethoxy [0080] it is equivalent to formula I-3 of instant claim 1 when R11 is a C1-7 alkyl and R21 is -OR51OR61 where R51 is a C2 alkyl and R61 is a C1 alkyl; when formula CY is defined as: R1 is an alkyl having 1 to 12 C atoms, a is 1, Zx is a single bond, L1 and L2 are F, and R2 is an alkyl having 4 to 12 C atoms in which two non-adjacent CH2 groups are replaced by -O-, e.g. 2-methoxyethoxy [0080] it is equivalent to formula I-2 of instant claim 2 when R11 is a C1-7 alkyl and R21 is -OR51OR61 where R51 is a C2 alkyl and R61 is a C1 alkyl. Yoon et al. also teaches a specific example of the polymerizable compound having two polymerizable groups is represented by the following formula D1 [0455]:

    PNG
    media_image6.png
    171
    412
    media_image6.png
    Greyscale
[0455] which is equivalent to formula II of instant claims 1 and 3, specifically formula II-59 of instant claim 4. Yoon et al. further teaches the LC medium which additionally comprises one or more terphenyl compounds of the formula T [0271] wherein a specific example of formula T is represented by the following formula T3:

    PNG
    media_image7.png
    122
    393
    media_image7.png
    Greyscale
[0275] wherein R denotes a straight-chain alkyl or alkoxy radical having 1-7 C atoms, (O) denotes an oxygen atom or a single bonds, and m denotes 1 to 6 [0276] which is equivalent to formula III of instant claim 1 when R3 is a C1-7 alkyl or alkoxy, n1 is 2, each 
    PNG
    media_image3.png
    66
    130
    media_image3.png
    Greyscale
 is 
    PNG
    media_image5.png
    68
    128
    media_image5.png
    Greyscale
, each Z3 is a single bond, L3 and L4 are F, n2 is 0, and R4 is a C1-6 alkyl or alkoxy. Yoon et al. also teaches the LC medium contains one or more mesogenic or LC compounds comprising an alkenyl group (hereinafter also referred to as “alkenyl compounds”), wherein said alkenyl group is stable to a polymerisation reaction under the conditions used for polymerisation of the polymerisable compounds contained in the LC medium. Preferably the LC medium comprises one or more alkenyl compounds selected from formulae AN and AY [0208-0209] wherein a specific example of formula AN is represented by the following formula AN1a1 [0223]:

    PNG
    media_image8.png
    86
    356
    media_image8.png
    Greyscale
[0223] which is equivalent to formula IV of instant claim 1, specifically formula IV-1 of instant claim 7 when R71 is a C2 alkyl and R81 is a C2 alkenyl. Yoon et al. further teaches preferably the concentration of the compounds of formula PY (Applicants’ I-3) and its subformulae in the LC medium is from 5 to 50% by weight, very preferably from 10 to 40% by weight [0112-0113] which overlaps the range 1 to 30% by weight in instant claim 1. Yoon et al. also teaches the LC medium according to the invention preferably comprises the terphenyls of the formula T (Applicants’ III) and the preferred sub-formulae thereof in an amount of 0.5-30% by weight, in particular 1-20% by weight [0278] which is within the range of up to 70% by weight in instant claim 1. Yoon et al. further teaches preferably the proportion of compounds of formula AN and AY (Applicants’ IV) in the LC medium is from 2 to 70% by weight, very preferably from 5 to 60% by weight, most preferably from 10 to 50% by weight [0229] which is within the range of up to 70% by weight in instant claim 1. Yoon et al. also teaches the invention is based on the object of providing LC media for use in PSA displays, which enable very high specific resistance values, high VHR values, high reliability, low threshold voltages, short response times, high birefringence, show good UV absorption especially at longer wavelengths, allow quick and complete polymerisation of the RMs contained therein, allow the generation of a low pretilt angle as quickly as possible, enable a high stability of the pretilt even after longer time and/or after UV exposure, reduce or prevent the occurrence of image sticking in the display, and reduce or prevent the occurrence of ODF mura in the display. Another object of the invention is to solve the problem of providing LC mixtures and LC media for PSA displays which show a reduced viscosity and a high VHR while enabling quick and complete polymerisation of the RMs [0027-0028] (claims 10 and 13). Although Yoon et al. does not teach a specific example of the above compounds CY and PY having the specified terminal group, it would have been obvious to one of ordinary skill in the art to obtain such compounds through routine experimentation based on the substitution of equally suitable groups and arrive at the instant claims in order to achieve the desired effects disclosed therein. The medium and PSA display of Yoon et al. is the same as instantly claimed, therefore it is expected to have pretilt angle uniformity and drop mura performance not being observable using a light shielding plate having a transmittance of 2% under 48 gray scale, absent any evidence to the contrary (claim 16).
Response to Arguments
	Due to the amendment filed August 19, 2022 of instant claim 1, the 103 rejection over Han in view of Bernatz has been withdrawn. Applicants’ arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make/use a compound of formulae I-3, I-4, and/or I-9 in which R21 is -OR51OR61 where R51 is a C3-12 alkyl or alkenyl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722